United States Court of Appeals
                      For the First Circuit


No. 08-1569

         PAUL SIMMONS; PEDRO VALENTIN; DENNIS BELDOTTI,

              Plaintiffs, Appellees/Cross-Appellants,

                                v.

                     WILLIAM FRANCIS GALVIN,
in his capacity as Secretary of the Commonwealth of Massachusetts,

               Defendant, Appellant/Cross-Appellee.


                           ERRATA SHEET

     The opinion of this Court issued on July 31, 2009 is amended
as follows:

     On page 41, line 15, "regulatory rather then" should be
replaced with "regulatory rather than"